Citation Nr: 1704617	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-47 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability, on a substitution basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active service from February 1976 to December 1981, ad from October 1983 to October 1986, as well as service in the Army Reserves including from September 1990 to September 1991.  He died in August 2015.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a left knee disability.

This case was previously before the Board in April 2014, when it was remanded for further development, to include another VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The case came before the Board again in February 2016 when it was dismissed due to the Veteran's death.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claim for the purposes of processing the claim to completion.  See 38 U.S.C.A. §5121A.  The Appellant sought substitution as the claimant in April 2016 and has stepped into the shoes of the Veteran for purposes of completing the adjudication of the claim. 


FINDING OF FACT

The Veteran's left knee disability is not shown to have had its onset in service, to have been caused or aggravated by his service-connected right knee disability, or to otherwise be the result of his military service.


CONCLUSION OF LAW

The criteria for service connection on a substitution basis for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In April 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist in the development of claims.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2009 and June 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran and the Appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall afford the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts

The Veteran filed for service connection for bilateral knee disabilities in March 2009.  After service connection for a right knee disability was granted and service connection for a left knee disability was denied, the claim was expanded to include service connection for the left knee disability as secondary to the service-connected right knee disability.

The Veteran's service treatment records show that he was treated in 1986 for an injury to his left knee during a football game.  He was treated for several months for recurring knee pain.  He was diagnosed with patellofemoral joint pain in both knees.  At the time of separation from his tour of service in July 1986, he was shown to have bilateral patellofemoral joint syndrome.

In December 1994 the Veteran was treated for a torn medial meniscus in the left knee.  He underwent surgery to repair the posterior horn with a partial medial meniscectomy and partial synovectomy.  The provider noted that the Veteran had first sought treatment a few weeks prior with a report of popping and catching in his knee for about a month.  He had no recollection of a specific injury.

The Veteran underwent a second surgery on his left knee in January 1996 for a bucket handle tear of the medial meniscus.

In the June 2009 VA examination, the examiner noted that there were no injuries during active duty, although he had been treated for left knee pain and chondromalacia in service.  The examiner further noted that the Veteran had sustained a torn medial meniscus while squatting down and arising in 1994 and underwent surgery in December 1994 and arthroscopic repair in January 1996.  The Veteran reported having pain in both knees on a daily basis, with aching and burning and flare-ups a couple of times per month lasting only a few minutes.  On examination, the Veteran did not have effusion or edema in his left knee and stability testing was normal.  His range of motion was from 0 to 134 degrees with no pain and no additional impairment on repetitive motion.  X-rays showed no evidence of fracture, dislocation, joint effusion, or other bony abnormality.  The examiner diagnosed subjective left knee pain which, in the examiner's opinion, "most of (the) current symptoms" were due to his post-service torn medial meniscus and two surgeries for that injury.

In the Notice of Disagreement filed in June 2010, the Veteran asserted that the decision had not taken into account the fact that he was receiving treatment for his left knee just prior to discharge.  He stated that he did not remember whether X-rays of his left knee were taken in service, but they would not have shown a torn meniscus.  He also stated that the decision should have considered the question of whether his injury to right knee had caused him to use his left knee more and thereby caused the left knee disability.

In his VA Form 9 Substantive Appeal filed in November 2010, the Veteran again asserted that the decision had failed to take into account the fact that he was being treated for both knees in service.  He also stated that his doctors had told him he put additional stress on his left knee by pampering his right leg and putting all his weight on the left.

At the June 2014 VA examination, the Veteran reported having left knee pain and stiffness.  He suffered a torn meniscus when squatting down in 1994 and had a football injury to the left knee in service in 1986 for which he was treated conservatively.  On examination, the Veteran's left knee range of motion was from 0 to 130 degrees with no evidence of painful motion.  The examiner noted that the Veteran had some functional loss in the left knee in terms of less movement than normal and pain on movement.  The examiner also noted the Veteran's history of meniscal tear in both knees with two surgeries on the left knee and residual symptoms of frequent episodes of joint pain.  There was no evidence of instability in the left knee.  It was the examiner's opinion that the Veteran's left knee disability was less likely than not caused by or related to any injury in service because.  In fact, reports of medical history and examinations after 1986 were negative for a left knee disability until the injury incurred in 1994.  The examiner also offered the opinion that the Veteran's left knee disability was less likely than not cause by his right knee disability, noting that the mechanism of injury in the record for the 1994 meniscal tear was squatting down and arising again, which was medically plausible.  The examiner stated that this was an acute injury and there was no indication of left knee symptoms prior to this injury.  Finally, the examiner offered the opinion that the Veteran's left knee disability had not been aggravated by his right knee disability because he did not have a discernable limp related to the right knee that would indicate abnormal biomechanical forces on the left knee as a result of the right knee disability.  Rather, the examiner stated that the Veteran's primary aggravating factor with respect to his left knee was being overweight, which would result in abnormal biomechanical forces which caused lower extremity joint damage.

In a written statement filed in October 2014, the Veteran stated that he would like to have an MRI of his left knee prior to a final decision being issued.  He stated his belief that his prior knee complaints in the military may have meant he had a small tear in the meniscus which finally tore in 1994.

Analysis

The Veteran is shown to have had a disability of the left knee prior to his death, in the form of residual pain and limitation of motion subsequent to two surgeries, in 1994 and 1996.  The Veteran is also shown to have suffered from knee pain and limitation of motion in service, with conservative treatment given for left knee patellofemoral joint syndrome (also known as chondromalacia) in 1986.  In addition, he had a service-connected disability of the right knee.  The remaining questions before the Board is whether the Veteran's left knee disability was the result of his service, to include the injury in service, and, if not, whether the left knee disability was caused or aggravated by his service-connected right knee disability.

With respect to the question of direct service connection, that is, whether the left knee disability at the time of the Veteran's death was incurred in or otherwise the result of service, the Board finds that it was not.  As stated, the Veteran had an injury to his knee in service in 1986 for which he was treated conservatively.  He was noted to have patellofemoral joint syndrome in both knees at the time of his separation from service.  However, there is no evidence, to include any statements from the Veteran, that he continued to experience knee pain or other symptoms in the left knee after service prior to his injury in late 1994.  In this regard, records of treatment during his Reserve service in 1991 showed only right knee complaints, without mention of the left knee.  Moreover, the initial post-service treatment record in 1994 noted no specific injury, just a sudden onset of pain in approximately October 1994.  

It is acknowledged that the VA examiner in June 2009 responded that "most of the current symptoms" were due to the post-service meniscal tear.  This leaves open the question of whether the remaining symptoms could be attributed to the in-service complaints.  However, the subsequent opinion in June 2014 clearly found against any present left knee symptoms being attributable to service or to the service-connected right knee disability.  Such opinion was well explained and was offered following a review of the medical and lay evidence, and with the benefit of a physical examination of the Veteran.  For these reasons, it is deemed to be the most probative evidence of record on the question of nexus.

The Board notes and has considered the statements made by the Veteran with respect to the fact that he was receiving treatment for his knee problems at the time of service separation.  This fact was considered by the VA examiners in rendering their medical opinions, as stated in the examination reports.  The negative opinions offered demonstrate that the examiners did not find this fact medically persuasive.  Both instead discussed the 1994 injury as the source of the Veteran's symptoms.  

The Board acknowledges the Veteran's statement in October 2014 asserting his belief that the tear in his meniscus began in service and the 1994 injury merely increased the tear.  The Veteran was by profession a respiratory therapist and therefore had some medical background and education.  However, he is not shown to have had any specific training in orthopedic medicine, such as would be required to provide a competent opinion on the etiology of his left knee disability.  In addition, the Veteran stated that he believed it was "possible" that the tear in his left meniscus began in service, which is a clear statement that he was merely speculating.  Even if the Veteran were alive, there is no way that a medical examination occurring some thirty years after service separation and twenty-five years after a subsequent injury could provide proof of the state of the Veteran's meniscus at the time of separation.  To that end, the Board must rely on informed medical opinion, which in this instance is against any connection between the symptoms in service and the left knee disability at the time of the Veteran's death.

With respect to the question of secondary service connection, that is, whether the left knee disability was caused or aggravated by the service-connected right knee disability, the Board likewise finds that the claim must be denied.  The Veteran was clear in his assertions that a change in the way he walked had resulted from his right knee disability and that this had resulted in additional stress being put on his left knee.  The only competent medical evidence of record on this point is the June 2014 VA examination, which is against the claim.  The examiner stated his opinion that the Veteran's left knee disability was not caused or aggravated by his right knee disability because there was no evidence on examination of any discernable limp or other biomechanical change which would have put additional stress on the Veteran's left knee.  For this reason, the examiner did not believe that the right knee disability caused the left knee disability, which could be attributed to other mechanisms, nor did it aggravate the left knee disability.

In light of the foregoing, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, sought on a substitution basis, is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


